Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 1 of 36 PageID #: 341



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------------x
  MICHAL HONICKMAN FOR THE ESTATE OF                                     :
  HOWARD GOLDSTEIN, et al.,                                              :
                                                                         :
                     Plaintiffs,                                         :
                                                                         :   No. 19-cv-00008-KAM-SMG
            -against-                                                    :
                                                                         :
                                                                         :
  BLOM BANK SAL,                                                         :
                                                                         :
                     Defendant.                                          :
  -----------------------------------------------------------------------x


        PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT
             BLOM BANK SAL’S MOTION TO DISMISS THE COMPLAINT
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 2 of 36 PageID #: 342



                                                        TABLE OF CONTENTS


  TABLE OF AUTHORITIES ....................................................................................................... ii

  INTRODUCTION......................................................................................................................... 1

  STATEMENT OF FACTS ........................................................................................................... 2

     HAMAS’s Fundraising Apparatus.......................................................................................... 3

     Defendant BLOM Bank Customer: Sanabil .......................................................................... 4

     Defendant BLOM Bank Customer: Subul al-Khair.............................................................. 6

     Defendant BLOM Bank Customer: Union of Good .............................................................. 7

  ARGUMENT ................................................................................................................................. 8

  I. PLAINTIFFS HAVE PLAUSIBLY STATED A CLAIM UNDER JASTA, § 2333(d) ..... 8

     A.        Halberstam Provides the Proper Legal Framework for Civil Liability Under 18
               U.S.C. § 2333(d)(2). ........................................................................................................... 8

     B.        Plaintiffs Have Sufficiently Alleged That BLOM Was Generally Aware of Its Role in
               HAMAS’s Overall Illegal and Tortious Activity.......................................................... 10

          1.        The Scienter Required for Civil Liability Under 18 U.S.C. § 2333(d)(2). ........... 10

          2.        The Complaint Plausibly Alleges That BLOM Was Generally Aware of Its Role
                    in HAMAS’s Terrorist Activities. ........................................................................... 17

          3.        The Factors Halberstam Identified Support an Inference of General
                    Awareness. ................................................................................................................. 21

     C.        Plaintiffs Plausibly Allege That BLOM Provided Substantial Assistance to
               HAMAS. ........................................................................................................................... 22

  II. BLOM’S CHALLENGES TO SPECIFIC PLAINTIFFS’ STANDING ARE
  MERITLESS. .............................................................................................................................. 28

     A.        The Steinherz Family’s Injuries Were a Reasonably Foreseeable Consequence of
               Their Attack. ................................................................................................................... 28

     B.        Plaintiff Matanya Nathansen Has Standing to Bring Claims on Behalf of His
               Murdered Three-Year Old Daughter. .......................................................................... 29

  CONCLUSION ........................................................................................................................... 30
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 3 of 36 PageID #: 343




                                                TABLE OF AUTHORITIES

  Cases

  Boim v. Holy Land Found. for Relief & Dev.,
    549 F.3d 685 (7th Cir. 2008) .............................................................................................. 19, 27

  Crosby v. Twitter, Inc.,
    303 F. Supp. 3d 564 (E.D. Mich. 2018)........................................................................ 13, 15, 16

  Crosby v. Twitter, Inc.,
    921 F.3d 617 (6th Cir. 2019) ........................................................................................ 13, 15, 29

  Gill v. Arab Bank, PLC,
    893 F. Supp. 2d 474 (E.D.N.Y. 2012) ...................................................................................... 27

  Goldberg v. UBS AG,
    660 F. Supp. 2d 410 (E.D.N.Y. 2009) ...................................................................................... 17

  Halberstam v. Welch,
    705 F.2d 472 (D.C. Cir. 1983) ........................................................................................... passim

  Holder v. Humanitarian Law Project,
    561 U.S. 1 (2010) .......................................................................................................... 12, 24, 26

  In re DDAVP Direct Purchaser Antitrust Litig.,
     585 F.3d 677 (2d Cir. 2009)...................................................................................................... 17

  In re Farm Family Casualty Ins. Co. (Trapani),
     753 N.Y.S.2d 198 (N.Y. App. Div. 2003) ................................................................................ 29

  In re Temporomandibular Joint (TMJ) Implants Prod. Liab. Litig.,
     113 F.3d 1484 (8th Cir. 1997) .................................................................................................. 21

  In re Terrorist Attacks on September 11, 2011,
     714 F.3d 118 (2d Cir. 2013)...................................................................................................... 27

  Lelchook v. Islamic Republic of Iran,
    No. 16-CV-07078, 2019 WL 2647998 (E.D.N.Y. June 27, 2019) ....................................... 1, 10

  Lerner v. Fleet Bank, N.A.,
    318 F.3d 113 (2d Cir. 2003)...................................................................................................... 12

  Linde v. Arab Bank, PLC,
    384 F. Supp. 2d 571 (E.D.N.Y. 2005) ...................................................................................... 22


                                                                      ii
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 4 of 36 PageID #: 344



  Linde v. Arab Bank, PLC,
    97 F. Supp. 3d 287 (E.D.N.Y. 2015) ............................................................................ 20, 23, 27

  Miller v. Arab Bank, PLC,
    372 F. Supp. 3d 33 (E.D.N.Y. 2019) .................................................................................... 1, 11

  Oveissi v. Islamic Republic of Iran,
    768 F. Supp. 2d 16 (D.D.C. 2011) ............................................................................................ 30

  Siegel v. HSBC Bank USA, N.A.,
     No. 17-cv-6593 (DLC), 2018 WL 3611967 (S.D.N.Y. July 27, 2018) ............................. passim

  Strauss v. Crédit Lyonnais, S.A.,
     925 F. Supp. 2d 414 (E.D.N.Y. 2013) ................................................................................ 12, 23

  Strauss v. Crédit Lyonnais, S.A.,
     No. 06-cv-702(DLI)(RML), 2019 WL 1492902 (E.D.N.Y. Mar. 31, 2019) ............................ 17

  Taamneh v. Twitter, Inc.,
    343 F. Supp. 3d 904 (N.D. Cal. 2018) .......................................................................... 13, 15, 16

  Thuneibat v. Syrian Arab Republic,
    167 F. Supp. 3d 22 (D.D.C. 2016) ............................................................................................ 30

  United States v. El-Mezain,
    664 F.3d 467 (5th Cir. 2011) .................................................................................................... 20

  United States v. Hernandez-Orellana,
    539 F.3d 994 (9th Cir. 2008) .................................................................................................... 16

  Weiss v. Nat'l Westminster Bank PLC,
   No. 05-cv-4622 (DLI)(RML), 2019 WL 1441118, (E.D.N.Y. Mar. 31, 2019) ........................ 17

  Weiss v. Nat’l Westminster Bank PLC,
   278 F. Supp. 3d 636 (E.D.N.Y. 2017) .......................................................................... 12, 17, 27

  Weiss v. Nat’l Westminster Bank PLC,
   768 F.3d 202 (2d Cir. 2014)................................................................................................ 11, 23

  Weiss v. Nat'l Westminster Bank PLC,
   453 F. Supp. 2d 609 (E.D.N.Y. 2006) ................................................................................ 19, 22




                                                                   iii
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 5 of 36 PageID #: 345



  Statutes

  1 U.S.C. § 1 ................................................................................................................................... 26

  18 U.S.C. § 2333(d) ............................................................................................................... passim

  18 U.S.C. § 2339A(b)(1)............................................................................................................... 24

  Justice Against Sponsors of Terrorism Act, Pub. L. No. 114-222 (2016) ...................... 1, 9, 24, 26




                                                                          iv
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 6 of 36 PageID #: 346



                                          INTRODUCTION

         Plaintiffs are (a) United States citizens injured in terrorist attacks (the “Attacks”)

  committed in Israel between 2000 and 2003, and their family members, and (b) the family

  members and estates of U.S. citizens killed in the Attacks. The Complaint alleges the Attacks were

  perpetrated by the designated Foreign Terrorist Organization (“FTO”) HAMAS during a period of

  near-daily terrorism commonly referred to as the “Second Intifada.” In order to carry out this multi-

  year terror campaign against innocent civilians, HAMAS required a steady infusion of U.S. dollars,

  which it obtained largely via a network of fundraising institutions (self-described “charities”),

  including its European fundraising network. A significant portion of that money flowed through

  HAMAS’s networks in Lebanon, where it maintained a significant and well-known presence.

  Defendant BLOM Bank Sal (“BLOM”) was HAMAS’s banker in Lebanon, and it directed millions

  of dollars from HAMAS fundraising institutions abroad to the terrorist organization.

         Plaintiffs therefore allege that BLOM is responsible for aiding and abetting HAMAS in

  committing the Attacks under 18 U.S.C. § 2333(d), added to the Anti-Terrorism Act (“ATA”) in

  2016 through the Justice Against Sponsors of Terrorism Act (“JASTA”). As BLOM points out,

  Plaintiffs here (and other similarly situated plaintiffs) have sued other financial institutions and

  entities for their respective roles in causing most of the Attacks. However, BLOM omits that courts

  and juries have consistently found as triable or proven facts that (1) those financial institutions

  knew or were deliberately indifferent to the fact that they held accounts for HAMAS fundraisers

  designated as Specially Designated Global Terrorists (“SDGTs”) (and that they knew that even

  before those institutions were so designated), (2) the support those financial institutions provided

  to HAMAS proximately caused those plaintiffs’ injuries, and (3) such conduct raises cognizable

  JASTA claims (most recently in Miller and Lelchook, see infra at 10-11).
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 7 of 36 PageID #: 347



         In the face of the detailed pleadings and this prior precedent, BLOM’s arguments consist

  of a series of alternative fallback positions: its customers were SDGTs, not FTOs, and therefore

  BLOM did not support HAMAS itself, BLOM’s Mem. of Law (“Def. Mem.”) at 8-9, 13-14; even

  if BLOM was aiding and abetting HAMAS, the support it provided only went to HAMAS’s

  “charitable” purposes, id. at 14-16; even if BLOM knowingly aided and abetted HAMAS and

  HAMAS used the funding it received from BLOM for violent purposes, that support did not

  constitute a substantial and foreseeable cause of HAMAS’s terrorist attacks on Plaintiffs, id. at 9-

  10, 21; even if BLOM’s customers were alter-egos or controlled by HAMAS, BLOM did not know

  that at the relevant time, id. at 14-15; and finally, even if BLOM knew it was aiding and abetting

  HAMAS and providing it substantial assistance that foreseeably caused HAMAS’s terrorist attacks

  on Plaintiffs, § 2333(d) requires that BLOM specifically aid and abet “the person” who committed

  the Attacks, and BLOM therefore cannot be held liable because the Complaint does not allege it

  aided and abetted the individual terrorist responsible for the Attacks, id. at 25. These arguments

  mix factual assertions and preferred evidentiary inferences that are – at best – appropriate for

  resolution by summary judgment or trial, with legal assertions that are incorrect. Faced with

  controlling caselaw and relevant jury findings that strongly suggest that Plaintiffs have adequately

  pled claims under § 2333(d) and that the Complaint’s assertions are questions of fact, not law,

  BLOM relies on inapposite or out-of-circuit cases (that misstate or are at odds with the governing

  law in this Circuit), and urges the Court to draw unreasonable inferences from the evidence.

                                      STATEMENT OF FACTS

         HAMAS is a terrorist organization committed to—according to its official charter—the

  establishment of an Islamic, Palestinian state in the entire territory of Israel through violent “jihad”

  (holy war). Compl. ¶ 508. At its founding, HAMAS was led by Ahmed Yassin (or “Sheikh




                                                     2
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 8 of 36 PageID #: 348



  Yassin”). Id. ¶ 510. In the early 1990s, HAMAS sought to disrupt peace efforts between Israel and

  the Palestinians by: (1) upgrading its terror apparatus by perfecting its bomb-making skills and

  improving the capabilities of its military wing; (2) intensifying its efforts to systematically gain

  control of pre-existing “charitable” and other religious and social institutions to form HAMAS’s

  da’wa network1 to win the “hearts and minds” of the Palestinian public in Gaza, the West Bank

  and the Palestinian refugee camps in Jordan and Lebanon; and (3) accelerating the development

  of its world-wide fundraising network. Id. ¶¶ 522-25.

         In 1994, HAMAS established BLOM’s customer the Sanabil Association for Relief and

  Development (“Sanabil”) in Lebanon. Id. ¶ 574. It also co-opted and used Subul al-Khair and the

  Islamic Welfare Association (Lebanon) – two similar da’wa institutions in Lebanon – to extend its

  reach into the Palestinian refugee camps where it was competing both with its long-time

  Palestinian nemesis, Fatah, and the growing power and appeal of Hezbollah. Id. ¶¶ 526, 576-585.

         HAMAS’s Fundraising Apparatus

         HAMAS’s fundraising activities became public knowledge soon after it was formed. In

  1994, The New York Times reported:

         HAMAS funding of all its activities is estimated by the Israelis at about $30 million
         a year. It comes from money collected by associations operating largely abroad but
         with ties to the international Muslim Brotherhood network. Money is also collected
         from Islamic and Arab communities in the United States and . . . Western European
         locations.

  Id. ¶ 528. A 2001 Washington Post article reported that, “[a]ccording to [Sheikh] Yassin,

  [HAMAS] distributes $2 million to $3 million in monthly handouts to the relatives of Palestinian

  suicide bombers; ‘martyrs’ who have been killed by Israelis; and prisoners in Israeli jails.” Id.

  ¶ 530. Immediately after Israel launched its operation in southern Lebanon in 1996 to end


  1
         The word “da’wa,” whose basic meaning in Arabic is “the call to the believers to shelter
  beneath the faith – return to the faith,” is used herein to refer to HAMAS’s civilian infrastructure.


                                                   3
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 9 of 36 PageID #: 349



  Hezbollah’s rocket attacks on Northern Israel, Sanabil distributed more than $100,000 to the

  inhabitants of the southern regions of Lebanon. Id. ¶ 575. Over time, Lebanon also became an

  important conduit for HAMAS funding of its operatives in the Palestinian Territories. Id. ¶ 587.

         The outbreak of the Second Intifada in September 2000 was a key turning point in

  HAMAS’s history. Id. ¶ 7. During the conflict, HAMAS launched hundreds of terrorist attacks

  targeting civilians that resulted in the deaths and injury of hundreds of civilians, including

  numerous American citizens. Id. ¶ 12. Also, during that period, the U.S. Treasury Department

  designated (as SDGTs) several HAMAS fundraising organizations that purported to be “charities,”

  including Holy Land Foundation (“HLF”) on December 4, 2001,2 id. ¶¶ 567, 603, and Al-Aqsa

  Foundation on May 29, 2003, id. ¶ 553. On August 22, 2003, Treasury designated the Comité de

  Bienfaisance et de Secours aux Palestiniens (“CBSP”), of France, the Palestinian Relief and

  Development Fund, or Interpal, headquartered in the United Kingdom, and Sanabil (along with

  others) as “part of a web of charities raising funds on behalf of HAMAS and using humanitarians

  [sic] purposes as a cover for acts that support HAMAS.” Id. ¶¶ 543-45.

         Defendant BLOM Bank Customer: Sanabil

         BLOM’s accountholder Sanabil was HAMAS’s da’wa headquarters in Lebanon until late

  2003. Id. ¶ 588. As Treasury explained in designating it on August 22, 2003:

         [Sanabil] receives large quantities of funds raised by major HAMAS-affiliated
         charities in Europe and the Middle East and, in turn, provides funding to HAMAS.
         For example, Sanabil has received funding from the Al Aqsa Foundation
         (designated as an SDGT under EO 13224 in May 2003); the Holy Land Foundation
         for Relief and Development (designated as an SDGT under EO 13224 in December
         2001), and Interpal (designated as an SDGT under EO 13224 as part of this


  2
          As set forth in greater detail in the Complaint, HLF was a U.S.-based HAMAS fundraising
  entity that (in addition to five of its former directors) was convicted for transferring more than $12
  million to HAMAS through various HAMAS-controlled committees and organizations located in
  Palestinian-controlled areas and Lebanon after HAMAS was designated. The convictions were
  upheld by the Fifth Circuit. Id. ¶¶ 560-69.


                                                    4
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 10 of 36 PageID #: 350



         tranche). HAMAS recruits permanent members from the religious and the poor by
         extending charity to them from organizations such as Sanabil.

         At the request of a HAMAS political leader, Sanabil began opening offices in all
         of the Palestinian refugee camps in Lebanon in August of 2001 in order to increase
         the foundation’s role inside the camps. After starting by providing basic necessities
         the charity eventually began asking poor families within the camps to fill out
         application forms, particularly those who had worked with the Islamic Movement
         (Al-Haraka al-Islamiyya) and HAMAS. As a result of these efforts, Sanabil has
         increased its scope of influence within the camps.

  Id. ¶ 590. In fact, between 1998 and 2001, Sanabil received millions of dollars in support from

  HAMAS’s fundraising network and channeled those funds to the Palestinian refugee camps in

  Lebanon to build HAMAS’s support within that community. Id. ¶¶ 596, 610-12.

         Sanabil’s board members were predominantly well-known HAMAS leaders in Lebanon.

  For example, Sanabil board member Ahmed Muhammad Abd al-Hadi was HAMAS’s deputy

  representative and spokesman in Lebanon (and is currently HAMAS’s senior leader in Lebanon).

  Id. ¶ 591. Abdallah Atawat, one of HAMAS’s principal fundraisers in Lebanon, served as

  Sanabil’s Deputy Chairman of the board of trustees and as a board member of the Welfare

  Association for Palestinian and Lebanese Families (subsequently designated an SDGT). Id. ¶ 592.

  Other members of HAMAS’s leadership in Lebanon who served as trustees of Sanabil included

  Mashhur Abd al-Halim, who served as HAMAS’s Palestinian relations representative in Lebanon,

  and Ziyad Qamr, a HAMAS political official. Id. ¶ 594.

         During the relevant period, Sanabil held account no. 12-02-44037-728529-1 with BLOM.

  Id. ¶ 595. Between 1998 and 2001, HLF transferred over $2 million (U.S.) through BLOM’s

  correspondent bank accounts in New York to Sanabil’s BLOM account(s) in Lebanon. Id. ¶¶ 596-

  602.3 After HLF’s December 2001 designation, its successor organization KindHearts sent an


  3
          BLOM asserts that “Plaintiffs’ own conduct reveals the insignificance of BLOM’s alleged
  assistance,” because the millions of dollars it transferred to HAMAS occurred 15 years ago but



                                                  5
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 11 of 36 PageID #: 351



  additional $250,000 to Sanabil’s accounts between July 2002 and July 2003. Id. ¶ 603. Between

  1999 and 2003, BLOM also processed fund transfers though its New York correspondent banks

  from CBSP and Interpal to Sanabil in amounts estimated to exceed $1 million. Id. ¶ 606. During

  this time period, Sanabil served as Interpal’s “official” representative in Lebanon, and the U.S.

  government identified Sanabil as an unindicted co-conspirator in the HLF prosecution, calling it a

  “part of the Global HAMAS financing mechanism.” Id. ¶¶ 607-08.

         Records seized from HLF show that Sanabil regularly distributed small sums in cash from

  its accounts to hundreds (if not thousands) of individual dependents in the Palestinian refugee

  camps under the categories of “Orphan Sponsorships,” “Student Sponsorships,” “Needy

  Sponsorships” and “Family Sponsorships.” Id. ¶ 611. The beneficiaries were provided

  “membership ID numbers” and were paid small amounts individually in the manner of an old-style

  political machine, buying loyalty in periodic stipends of $40-$50 per quarter. Id. ¶ 612. BLOM

  facilitated these “sponsorships,” providing the mechanism through which HAMAS was able to

  purchase support in its target areas.

         Defendant BLOM Bank Customer: Subul al-Khair

         Subul al-Khair is a small HAMAS institution founded in Beirut, Lebanon in 1998 that was

  identified as an unindicted co-conspirator in HLF’s criminal trial. Id. ¶¶ 621-22. BLOM

  maintained an account for Subul al-Khair at its Rawsheh branch in Beirut (no. 0227534) and

  deposited multiple transfers HLF sent to Subul al-Khair. Id. ¶ 623. Ostensibly, Subul al-Khair

  functioned in much the same way Sanabil did but was geographically focused on HAMAS




  Plaintiffs did not sue BLOM earlier. Def. Mem. at 22. BLOM’s logic is unclear, but this cause of
  action was brought subsequent to and under JASTA’s 2016 enactment.


                                                  6
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 12 of 36 PageID #: 352



  supporters in the Beirut area. Records seized from HLF show that HLF sent Subul al-Khair over

  $500,000 between 1999 and 2001. Id. ¶¶ 624-25.

         Defendant BLOM Bank Customer: Union of Good

         The Union of Good was established in October 2000 as the umbrella organization for

  HAMAS’s global fundraising activity. Id. ¶ 629. It began as a 101-day fundraising drive for

  emergency aid at the outset of the Second Intifada, chaired by Sheikh Yusuf al-Qaradawi, the

  Muslim Brotherhood’s spiritual leader and famous television personality in the Arab world. Id.

  ¶¶ 630-32; 636-38.4 According to Al-Qaradawi, “martyr operations”—that is, suicide attacks—are

  “the greatest of all sorts of Jihad in the Cause of Allah.” Id. ¶ 630. In sum, the Union of Good and

  its senior leadership were not clandestine, but open, well-known and prominent supporters of

  HAMAS and proponents of terror attacks on Israeli civilians.

         On February 25, 2002, the Union of Good was designated by Israel as being “part of the

  Hamas organization or supporting it and strengthening its infrastructure.” Id. ¶ 634. Treasury

  designated the Union of Good as an SDGT on November 12, 2008, finding:

         Union of Good acts as a broker for HAMAS by facilitating financial transfers
         between a web of charitable organizations—including several organizations
         previously designated under E.O. 13224 for providing support to HAMAS—and
         HAMAS-controlled organizations in the West Bank and Gaza. The primary
         purpose of this activity is to strengthen HAMAS’ political and military position in
         the West Bank and Gaza, including by: (i) diverting charitable donations to support
         HAMAS members and the families of terrorist operatives; and (ii) dispensing social
         welfare and other charitable services on behalf of HAMAS.

         Funds raised by the Union of Good affiliates have been transferred to HAMAS-
         managed organizations in the West Bank and Gaza. In addition to providing cover
         for HAMAS financial transfers, some of the funds transferred by the Union of Good
         have compensated HAMAS terrorists by providing payments to the families of
         suicide bombers. One of them, the Al-Salah Society, previously identified as a key


  4
        The Muslim Brotherhood Movement was established in Egypt in 1928 by Hassan al-Banna
  and was dedicated to fighting Western influences on Muslim society. Id. ¶ 510 n.5.



                                                   7
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 13 of 36 PageID #: 353



         support node for HAMAS, was designated in August 2007 under E.O. 13224. The
         Society employed a number of members of the HAMAS military wing and
         supported HAMAS-affiliated combatants during the first Intifada.

  Id. ¶ 635.

         As with Sanabil, HAMAS leaders have also served openly in the Union of Good’s

  executive leadership. For example, the Secretary General of the Union of Good, Essam Salih

  Mustafa Yussuf, also acted as Interpal’s Vice-Chairman while serving on HAMAS’s executive

  committee under then-HAMAS leader Khalid Mishal. Id. ¶ 639. The Union of Good maintained

  account no. 349647 at one of BLOM’s branches in Beirut. Id. ¶ 640.5

                                            ARGUMENT

  I.     PLAINTIFFS HAVE PLAUSIBLY STATED A CLAIM UNDER JASTA, § 2333(d).

               A. Halberstam Provides the Proper Legal Framework for Civil Liability Under
                  18 U.S.C. § 2333(d)(2).

         JASTA established that plaintiffs may assert statutory secondary liability for acts of

  international terrorism committed, planned, or authorized by a designated FTO against “any person

  who aids and abets, by knowingly providing substantial assistance, or who conspires with the

  person who committed such an act of international terrorism.” 18 U.S.C. § 2333(d)(2). The JASTA

  amendment was explicitly added to expand the relief already available to civil litigants under 18

  U.S.C. § 2333(a):

         The purpose of this Act is to provide civil litigants with the broadest possible basis,
         consistent with the Constitution of the United States, to seek relief against persons,
         entities, and foreign countries, wherever acting and wherever they may be found,



  5
         Without the benefit of discovery, Plaintiffs cannot assess the size and scope of the Union
  of Good’s account activity at BLOM. However, given BLOM’s well-documented support for
  HAMAS’s other fundraising institutions and the importance of the Union of Good to HAMAS’s
  fundraising network, it is not only plausible but likely that discovery will reveal that the account
  at BLOM was significant to HAMAS.



                                                   8
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 14 of 36 PageID #: 354



          that have provided material support, directly or indirectly, to foreign organizations
          or persons that engage in terrorist activities against the United States.

  JASTA, § 2(b). Accord Linde v. Arab Bank, PLC, 882 F.3d 314, 328 (2d Cir. 2018) (describing

  JASTA as an “expansion” of the ATA).

          JASTA directs courts to interpret aiding and abetting liability pursuant to Halberstam v.

  Welch, 705 F.2d 472 (D.C. Cir. 1983) (an appellate case reviewing a full trial record, not a motion

  to dismiss). See also Linde, 882 F.3d at 329 (same). In Halberstam, the defendant, Linda Hamilton,

  was found civilly liable for aiding and abetting the murder of Michael Halberstam by her

  boyfriend, Bernard Welch, during a botched burglary. See id. at 474 (“[Ms. Hamilton is] civilly

  liable, as a joint venturer ... for the killing of Michael Halberstam”). However, Hamilton, who

  assisted what she claimed was her boyfriend’s antiques business, did not know about the murder—

  or even the burglary:

          It was not necessary that Hamilton knew specifically that Welch was committing
          burglaries. Rather, when she assisted him, it was enough that she knew he was
          involved in some type of personal property crime at night—whether as a fence,
          burglar, or armed robber made no difference—because violence and killing is a
          foreseeable risk in any of these enterprises.

  Id. at 488.

          The Halberstam court set forth “the elements of traditional tort theory that permit holding

  a nonparticipant in a burglary that led to murder civilly responsible for the economic consequences

  of so terrible an injury.” 705 F.2d at 489. They are:

          (1) the party the defendant aids must perform a wrongful act that causes an injury;

          (2) the defendant must be generally aware of his role as part of an overall illegal or
              tortious activity at the time he provides the assistance; and

          (3) the defendant must knowingly and substantially assist the principal violation.




                                                    9
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 15 of 36 PageID #: 355



  705 F.2d at 477. Plaintiffs have plausibly alleged each of these elements.6

             B. Plaintiffs Have Sufficiently Alleged That BLOM Was Generally Aware of Its
                Role in HAMAS’s Overall Illegal and Tortious Activity.

                     1. The Scienter Required for Civil Liability Under 18 U.S.C. § 2333(d)(2).

         Hamilton acted as her boyfriend’s “banker, bookkeeper, recordkeeper, and secretary,” and

  denied knowing of the criminal nature of his “evening forays.” Id. at 486, 488. Notwithstanding

  that her actions were “neutral standing alone,” the court found that “it defies credulity that

  Hamilton did not know that something illegal was afoot.” Id. at 486. Thus, the court concluded

  that because she “knew about and acted to support Welch’s illicit enterprise,” she “had a general

  awareness of her role in a continuing criminal enterprise.” Id. at 488. Because the killing was “a

  natural and foreseeable consequence of the activity Hamilton helped Welch to undertake,” and

  because her services substantially assisted the burglary resulting in murder, she was liable as an

  aider and abettor of the murder. Id.

         Linde, following Halberstam, held that in the terrorism context, a bank can be found liable

  for aiding and abetting a terrorist organization if it was generally aware of “a ‘role’ in terrorist

  activities” performed by that organization. 882 F.3d at 329. Plaintiffs need not show “specific

  intent,” “intent to participate in a criminal scheme as ‘something that he wishes to bring about and

  seek by his action to make it succeed,’” or that the bank “knew of the specific attacks at issue when

  it provided financial services for Hamas.” Id. Two recent JASTA decisions from this District

  relating to terror financing echoed Linde’s holdings. See Lelchook v. Islamic Republic of Iran, No.

  16-CV-07078, 2019 WL 2647998, *4 (E.D.N.Y. June 27, 2019) (finding Iranian Bank Saderat


  6
          Plaintiffs have plausibly alleged, and BLOM has not disputed, that HAMAS is an FTO and
  committed the Attacks. See Compl. ¶¶ 535-36 (designation of HAMAS during relevant period),
  13, 76, 207, 240, 299, 318, 337-38, 390, 407, 413-14, 486, 491 (alleging that HAMAS committed
  the Attacks).



                                                   10
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 16 of 36 PageID #: 356



  liable for aiding and abetting Iranian terror attacks); Miller v. Arab Bank, PLC, 372 F. Supp. 3d

  33, 47 (E.D.N.Y. 2019) (denying motion to dismiss claims that Jordanian Arab Bank aided and

  abetted HAMAS terror attacks). Neither court required a showing (or pleading) that the specific

  funds provided by the defendant be earmarked for terrorist attacks or traceable to such attacks.

         Contrary to BLOM’s assertion, “terrorist activities” in Linde does not refer to terrorist

  attacks, just as the “overall illegal or tortious activity” in Halberstam was “personal property

  crimes at night,” not murder. See, e.g. Weiss v. Nat’l Westminster Bank PLC, 768 F.3d 202, 208-

  09 (2d Cir. 2014) (holding that, under § 2339B of the ATA, “engaging in terrorist activities”

  includes “solicit[ing] funds for Hamas”). Thus, as in Halberstam and Linde, Plaintiffs must

  plausibly allege that BLOM was “generally aware of [its] role” in “terrorist activities,” from which

  terrorist attacks were a natural and foreseeable consequence. An equivalent formulation of the

  general awareness requirement articulated in Halberstam in this case would be:

   Defendant           Form of             Principal        Illicit Scheme of        Foreseeable
   (Secondary          Substantial         Tortfeasor       Which Defendant          Resulting Tort
   Tortfeasor)         Assistance                           Must Be Generally
                                                            Aware
   Ms. Hamilton        Banking,            Welch            Property crimes          Murder
                       Bookkeeping                          at night
   BLOM Bank           Banking,            HAMAS            Terrorist activities     Terrorist attacks
                       financial                            (including soliciting,
                       services                             collecting and
                                                            transferring funds on
                                                            behalf of an FTO)

         Plaintiffs here alleged that BLOM was generally aware of its role in terrorist activities. As

  the Second Circuit appellate and district courts have found, terrorist attacks are a “natural and

  foreseeable consequence” of soliciting and transferring funds for FTOs. In fact, Plaintiffs here, in

  another action, already raised as a triable issue that their injuries were “reasonably foreseeable ...

  as a natural consequence” of U.K. bank National Westminster Plc’s (“NatWest”) role in




                                                   11
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 17 of 36 PageID #: 357



  transferring Interpal’s funds to HAMAS-controlled “charities.” Weiss v. Nat’l Westminster Bank

  PLC, 278 F. Supp. 3d 636, 640 (E.D.N.Y. 2017) (quoting Lerner v. Fleet Bank, N.A., 318 F.3d

  113, 123 (2d Cir. 2003)) (emphasis added). See also Strauss v. Crédit Lyonnais, S.A., 925 F. Supp.

  2d 414, 432 (E.D.N.Y. 2013) (finding the same for French bank Crédit Lyonnais’s support for

  CBSP).

         BLOM argues that “[m]erely providing services to a Foreign Terrorist Organization, even

  if those services rise to the level of ‘material support’ as defined by 18 U.S.C. § 2339B, does not

  itself meet the scienter requirement.” Def. Mem. at 12. Defendant cites Linde, but Linde held only

  that Arab Bank’s knowing provision of financial services to HAMAS did not, as a matter of law,

  satisfy the Halberstam elements where the jury was never instructed on them (JASTA was enacted

  two years after the Linde trial was held). Citing the Supreme Court in Holder v. Humanitarian Law

  Project, 561 U.S. 1, 16-17 (2010), Linde noted that a defendant could in certain circumstances

  violate § 2339B, “which requires only knowledge of the organization’s connection to terrorism,”

  without “awareness that one is playing a role in those activities.” Id. at 329-30.7 In sum, Linde

  provides a basis for a defendant to argue at trial that even if it knowingly provided material support

  to an FTO, it was – under the circumstances of that case – unaware of its role in the FTO’s “role

  in a continuing criminal enterprise.”




  7
          Holder provides an example. There, plaintiffs challenged the constitutionality of § 2339B
  as applied to “(1) train[ing] members of [the] PKK on how to use humanitarian and international
  law to peacefully resolve disputes”; (2) “engag[ing] in political advocacy on behalf of Kurds who
  live in Turkey”; and (3) “teach[ing] PKK members how to petition various representative bodies
  such as the United Nations for relief.” 561 U.S. at 14-15 (citation omitted). A defendant might
  knowingly supply this kind of material support to an FTO without being generally aware of its role
  in terrorist activities (and without foreseeing such terrorist activities as a natural consequence of
  such support).



                                                   12
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 18 of 36 PageID #: 358



         In support of its argument, BLOM cites an inapposite case rooted in negligence that sought

  to hold HSBC Bank USA liable for negligently providing financial services to another bank which

  was reputed to have links to “financing organizations associated with terrorism.” Siegel v. HSBC

  Bank USA, N.A., No. 17-cv-6593 (DLC), 2018 WL 3611967, at *2, *4 (S.D.N.Y. July 27, 2018).

  BLOM also cites two out-of-circuit cases brought under the ATA against Twitter and other social

  media providers whose language analyzing JASTA at least facially conflicts with Linde: Taamneh

  v. Twitter, Inc., 343 F. Supp. 3d 904, 916 (N.D. Cal. 2018) and Crosby v. Twitter, Inc., 303 F.

  Supp. 3d 564, 580 (E.D. Mich. 2018), aff’d, 921 F.3d 617 (6th Cir. 2019). Whereas Linde held that

  JASTA did not require allegations that the defendant knew of the “specific attacks at issue” and

  does not require Plaintiffs to prove BLOM’s “intent to participate in a criminal scheme,” the cases

  BLOM relies upon did. Lastly, BLOM relies upon the recent dismissals of the Strauss case against

  Crédit Lyonnais and the Weiss case against NatWest. Each of these cases is addressed below.

         a. Siegel
         In Siegel, plaintiffs were injured in three suicide bombings in Jordan perpetrated by Al

  Qaeda and Al Qaeda in Iraq (“AQI”) in 2005. They sued HSBC and its U.S. subsidiary (“HBUS”)

  under the ATA for failing “to take reasonable steps to ensure that HBUS was not dealing with

  banks that may have links to or that facilitate terrorist financing. HBUS opened U.S. correspondent

  accounts for high risk affiliates without conducting due diligence, thereby facilitating transactions

  that hindered U.S. efforts to stop terrorists.” Siegel, 2018 WL 3611967, at *1. Plaintiffs there

  claimed that HBUS provided correspondent banking services to Al Rajhi Bank (“ARB”), knowing

  “that ARB was associated with terrorist financing and that ARB provided accounts to clients linked

  with terrorism.” Id.

         Finding that the plaintiffs had failed to adequately plead their § 2333(d) claims, the court

  noted that the complaint:


                                                   13
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 19 of 36 PageID #: 359



         does not allege any direct relationship with the terrorist organizations that were
         responsible for the November 9 Attack. It describes instead HSBC’s direct
         relationship with another financial institution, ARB. It is ARB that is alleged to
         have provided banking services to the terrorist organizations. It accuses the
         defendants of adopting slipshod banking practices, and operating with inadequate
         anti-money laundering controls, but it does not adequately allege that the
         defendants were aiding the terrorist organizations that performed the November 9
         Attack. For instance, it does not adequately allege that the defendants were even
         generally aware that the financial services they provided ARB were directly
         assisting those terrorist organizations, or even that the financial services they
         provided ARB substantially assisted the terrorist organizations in carrying out the
         November 9 Attack.

  Id. at *4 (emphasis added).

         Siegel correctly held that negligence is insufficient to satisfy “general awareness” under

  § 2333(d), but its concluding language is sufficiently imprecise as to invite BLOM’s reliance here:

         Even if the TAC alleged that services the defendants provided to ARB directly
         supported AQI and al-Qaeda, which it does not, that would be insufficient. The
         TAC does not allege that the defendants were generally aware that they were
         playing a role in the November 9 Attack. As the Second Circuit has noted, “aiding
         and abetting an act of international terrorism requires more than the provision of
         material support to a designated terrorist organization.”

  Id. at *5 (quoting Linde, 882 F.3d at 329).

         Had the plaintiffs adequately alleged that ARB knowingly supported AQI and Al Qaeda,

  that would have been sufficient at least at the pleading stage to also allege ARB’s (not the HSBC

  defendants’) general awareness of its role in those terrorist groups’ illicit scheme. The court’s

  focus was understandably on the general awareness of the HSBC defendants, but to the extent its

  language can plausibly be interpreted to suggest that Linde required (at trial) a showing that a

  defendant had awareness of it role in a specific terrorist attack, that formulation is incorrect. Just

  as the defendant in Halberstam was unaware of the murder that gave rise to her liability, the Second

  Circuit in Linde explicitly stated that plaintiffs need not show that a bank “knew of the specific

  attacks at issue when it provided financial services for Hamas.” 882 F.3d at 329.




                                                   14
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 20 of 36 PageID #: 360



         b. Crosby

         In Crosby, plaintiffs were victims and family members of deceased victims of the mass

  shooting at the Pulse Night Club in Orlando, Florida perpetrated by Omar Mateen on June 12,

  2016. They sued Twitter, Google and Facebook, which allegedly provided social media platforms

  used by the FTO Islamic State of Iraq and Syria (“ISIS”), alleging that these platforms allowed

  Mateen to hear ISIS’s messages via the Internet and become radicalized, thereby triggering their

  liability for the shooting. Because those plaintiffs appear not to have alleged that ISIS knew

  anything about the attack before it occurred and apparently conceded that Mateen never had

  contact with any agent or entity directly connected to ISIS, the district court focused on the

  defendants’ general awareness of their role in aiding and abetting Mateen rather than their alleged

  assistance to ISIS. 303 F. Supp. 3d at 573. The Sixth Circuit affirmed, finding that the plaintiffs

  failed to adequately allege proximate cause. 921 F.3d 617, 625 (“Plaintiffs’ only allegation that

  connects Mateen and Defendants is that, at some point before the Pulse Night Club shooting,

  Mateen viewed online content from ISIS and became ‘self-radicalized.’”). It also found that the

  plaintiffs failed to satisfy § 2333(d)’s standing requirement because there were no plausible

  allegations that ISIS “committed, planned, or authorized” the Pulse Night Club attack. Id. at 626.

  The facts of that case are self-evidently divergent from those here, where HAMAS is alleged to

  have committed the Attacks, aided directly by BLOM. See supra at 10 n.6.

         c. Taamneh

         In Taamneh, American relatives of a Jordanian national killed in a terrorist attack in

  Istanbul sued Twitter, Google (as owner of YouTube), and Facebook, for providing material

  support to and aiding and abetting ISIS, because they “refused to actively monitor [their] online

  social media networks” and “generally only reviewed ISIS’s use of [their] services in response to

  third party complaints. In some instances, even after being alerted, Defendants found that ISIS did


                                                  15
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 21 of 36 PageID #: 361



  not violate their policies and allowed the ISIS-affiliated accounts to remain active.” 343 F. Supp.

  3d at 907 (internal citations omitted). The plaintiffs also claimed that the terrorist who perpetrated

  the attack was “radicalized by ISIS’s use of social media.” Id.

         Setting aside that these allegations raise a very different issue with respect to proximate

  cause, Taamneh required allegations that the defendant directly aid and abet the individual terrorist

  and the attack itself, quoting the Crosby district court’s requirement of allegations that defendants

  “aided or abetted the person (Mateen) who committed the night club attack,’” id. at 916 (quoting

  Crosby, 303 F. Supp. 3d at 573), and Siegel’s requirement that defendants “were generally aware

  that they were playing a role in the November 9 Attack,” id. (quoting Siegel, 2018 WL 3611967,

  at *5). It further stated that “requiring secondary liability to be connected with a specific crime

  would be consistent with the common law’s understanding of aiding and abetting,” which

  included, inter alia, “that the accused had the specific intent to facilitate the commission of a crime

  by another, [and] that the accused had the requisite intent to commit the underlying substantive

  offense.” Id. (quoting United States v. Hernandez-Orellana, 539 F.3d 994, 1006-07 (9th Cir.

  2008), a criminal case). These findings conflict with Linde, which specifically held that general

  awareness does not require knowledge of specific attackers or attacks or “the specific intent

  demanded for criminal aiding and abetting culpability.” 992 F.3d at 329. Thus, Taamneh facially

  conflicts with both Halberstam and Linde.

         d. Weiss and Strauss

         Finally, BLOM relies on the recent dismissals of Weiss and Strauss, two cases where the

  district court found, on a trial-ready record, that two European banks could not have been generally

  aware of their respective roles in their designated SDGT customers’ and HAMAS’s continuing

  criminal enterprise because the customers had “ostensibly charitable purposes” and the plaintiffs

  failed to either (a) trace the banks’ assistance either to HAMAS’s specific attacks on the plaintiffs


                                                    16
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 22 of 36 PageID #: 362



  or (b) establish that the HAMAS-controlled institutions that received the assistance themselves

  perpetrated or otherwise participated in the attacks giving rise to the plaintiffs’ claims. See Strauss

  v. Crédit Lyonnais, S.A., No. 06-cv-702(DLI)(RML), 2019 WL 1492902, *6-7 (E.D.N.Y. Mar. 31,

  2019) (requiring a showing that “funds transferred by CBSP through Defendant accounts were

  used to perpetrate the 15 attacks” at issue, or that transfers were “meant to involve a violent act or

  an act dangerous to human life,” or evidence that “the 13 Charities participated in, planned, trained

  the perpetrators of, requested that someone carry out, or were the cause of the attacks giving rise

  to Plaintiffs’ claims.”); Weiss v. Nat'l Westminster Bank PLC, No. 05-cv-4622 (DLI)(RML), 2019

  WL 1441118, at *6 (E.D.N.Y. Mar. 31, 2019) (same). These decisions were erroneous, and the

  “tracing requirement” they articulate is mistaken. As this District Court previously observed:

         Common sense requires a conclusion that Congress did not intend to limit recovery
         to those plaintiffs who could show that the very dollars sent to a terrorist
         organization were used to purchase the implements of violence that caused harm to
         the plaintiff. Such a burden would render the statute powerless to stop the flow of
         money to international terrorists, and would be incompatible with the legislative
         history of the ATA. See, e.g., S.Rep. No. 102-342 at 22. (“Noting that Congress
         intended to impose ‘liability at any point along the causal chain of terrorism.’”).

  Goldberg v. UBS AG, 660 F. Supp. 2d 410, 429 (E.D.N.Y. 2009). JASTA’s stated purpose was to

  expand ATA liability further. See Linde, 882 F.3d at 328 (describing JASTA as an “expansion” of

  the ATA). Weiss and Strauss are under appeal; but in any event, they are the product of a full

  evidentiary record and were not dismissed at the pleading stage.

                     2. The Complaint Plausibly Alleges That BLOM Was Generally Aware of
                        Its Role in HAMAS’s Terrorist Activities.

         As in Halberstam and Linde, Plaintiffs must allege that BLOM was “generally aware of

  [its] role” in “terrorist activities,” from which terrorist attacks were a natural and foreseeable

  consequence. Although courts are expected to be “lenient in allowing scienter issues …. to survive

  motions to dismiss,” In re DDAVP Direct Purchaser Antitrust Litig., 585 F.3d 677, 693 (2d Cir.



                                                    17
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 23 of 36 PageID #: 363



  2009) (internal quotation marks and citation omitted), see also Weiss, 768 F.3d 202 at 211 (same),

  the Complaint sets forth many specific allegations that provide a strong inference of BLOM’s

  awareness of its role in HAMAS’s fundraising activities, including the central fact that it held

  accounts for three HAMAS institutions during the relevant period: Sanabil, an SDGT; Subul al-

  Khair; and the Union of Good, also an SDGT. As Ian Fleming famously wrote: “Once is

  happenstance. Twice is coincidence. Three times is enemy action.” Goldfinger, Ch. 14 (1959).

  Here, the Complaint sets forth allegations whose most plausible inference is that BLOM was

  generally aware of its role in assisting HAMAS and its criminal scheme:

                HAMAS maintained a substantial presence in Lebanon, Compl. ¶¶ 570-87;

                Sanabil’s board members “were predominantly well-known HAMAS leaders in
                 Lebanon,” id. ¶¶ 591-94;

                Sanabil’s BLOM account received large sums of incoming transfers from HAMAS
                 fundraising organizations outside of Lebanon, id. ¶¶ 596-607;8

                Sanabil’s BLOM account received large sums of incoming transfers from HLF,
                 which was prominently designated an SDGT on December 4, 2001 (following the
                 September 11, 2001 attacks and U.S. efforts to disrupt international terrorism
                 financing), id. ¶¶ 596-602;

                Sanabil’s BLOM account received funds transfers from the Al-Aqsa Foundation
                 even after it was designated an SDGT on May 29, 2003, id. ¶ 605 (Exhibit D to the
                 Complaint);9


  8
           Israel designated several of these HAMAS donor organizations before and during the
  relevant period, id. ¶ 539 (Israel declared CBSP an illegal organization on May 6, 1997 and
  designated it a terrorist organization on January 17, 1998), id. ¶¶ 541-42 (published reports in
  Israel linked Interpal to HAMAS as early as 1995; Israel declared Interpal an illegal organization
  on May 6, 1997 and designated it a terrorist organization on January 17, 1998), id. ¶¶ 550-52
  (Israel declared the Al-Aqsa Foundation an illegal organization on May 6, 1997 and designated it
  a terrorist organization on January 19, 1998).
  9
         The U.S. designation explicitly stated that “Al Aqsa funnels money collected for charitable
  purposes to Hamas terrorists,” ¶ 554 (emphasis added), and that the “Al Aqsa Foundation is the
  18th financier of terror disguised as a charitable organization designated by the Treasury
  Department.”    See    May      29,     2003     Treasury     Press   Release,    available     at



                                                 18
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 24 of 36 PageID #: 364



                Sanabil used its BLOM account to regularly distribute small sums in cash from its
                 accounts to hundreds (if not thousands) of HAMAS supporters in the nearby
                 Lebanese refugee camps, id. ¶¶ 611-13;

                Prior to its SDGT designation, HLF also transferred over $500,000 to another
                 HAMAS institution in Beirut known as Subul al-Khair, which also held an account
                 at BLOM Bank, id. ¶¶ 621-28;

                BLOM maintained an account in Beirut for the Union of Good, the prominent
                 fundraising umbrella for HAMAS which was designated by Israel in 2002 for being
                 “part of the Hamas organization or supporting it and strengthening its
                 infrastructure,” id. ¶ 634;

                The public face of the Union of Good since its inception was Sheikh Yusuf al-
                 Qaradawi, the Muslim Brotherhood’s spiritual leader, id. ¶¶ 630-32. Al-Qaradawi
                 is one of the most recognizable personalities and leaders in the Muslim world and
                 a prominent proponent of jihad against Israel, id. ¶¶ 636-38; and

                “HAMAS leaders have also served openly in the Union of Good’s executive
                 leadership,” id. ¶ 639.10

         BLOM argues that because its three identified customers were not themselves designated

  FTOs it is not liable, an argument that courts have repeatedly rejected. See, e.g., Weiss v. Nat'l

  Westminster Bank PLC, 453 F. Supp. 2d 609, 622-23 (E.D.N.Y. 2006) (“ordinary principles of

  agency law” determine whether an FTO’s status as such extends to “juridically separate agents

  subject to its control”) (internal citations omitted); Boim v. Holy Land Found. for Relief & Dev.,

  549 F.3d 685, 701-02 (7th Cir. 2008) (en banc) (“Boim III”) (holding that providers of material

  support cannot “escape liability because terrorists and their supporters launder donations through


  https://www.treasury.gov/press-center/press-releases/Pages/js439.aspx.
  10
          BLOM argues Plaintiffs failed, in their Complaint, to state their roles or when they assumed
  those roles. The Union of Good leaders in the Palestinian Territories during the relevant period
  were all HAMAS leaders. The U.S. Department of the Treasury designation cited in the Complaint,
  ¶ 635, notes that: “The leadership of Hamas created the Union of Good in late-2000, shortly after
  the start of the second Intifada, in order to facilitate the transfer of funds to Hamas” and goes on
  to state that “[t]he Union of Good’s executive leadership and board of directors includes Hamas
  leaders, Specially Designated Global Terrorists (SDGTs), and other terrorist supporters.” See
  https://www.treasury.gov/press-center/press-releases/Pages/hp1267.aspx.



                                                  19
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 25 of 36 PageID #: 365



  a chain of intermediate organizations. . . . [T]o set the knowledge and causal requirement higher

  than we have done in this opinion would be to invite money laundering, the proliferation of

  affiliated organizations, and two-track terrorism (killing plus welfare).”).

         In the alternative, BLOM argues that it believed these organizations’ claims that they

  conducted “charitable and political activities, not violent ones.” Def. Mem. at 15. For instance,

  BLOM argues, incredibly, that it could not have known that the money it moved for Al-Aqsa after

  it was designated an SDGT for being a “critical part of HAMAS’ terrorist support infrastructure,”

  Compl. ¶ 554 (emphasis added), was terrorism-related because it was “earmarked for ‘HELP

  CONCERNING ORPHAN CHILDREN.’” Def. Mem. at 18.

         Putting to the side the fact that terrorist fundraisers often claim they serve “charitable

  purposes,”11 the Complaint notes that, from its inception in 2000, the Union of Good was closely

  identified with its famous chairman, Sheikh al-Qaradawi – known throughout the Muslim world

  for his public advocacy of jihad (including suicide bombings) against Israel. Compl. ¶¶ 630-32;

  636-38.12 The Complaint also details the vast sums BLOM deposited for Sanabil that originated



  11
         See, e.g., United States v. El-Mezain, 664 F.3d 467, 485 (5th Cir. 2011) as revised (Dec.
  27, 2011) (“HLF held itself out to be the largest Muslim charity in the United States, ostensibly
  with the mission of providing humanitarian assistance to needy Palestinians living in the Israeli-
  occupied territory of the West Bank and Gaza. The Government charged that in reality HLF’s
  mission was to act as a fundraising arm for Hamas, also known as the Islamic Resistance
  Movement, and to assist Hamas’s social wing in support of Hamas’s goal to secure a Palestinian
  Islamic state in what is now Israel.”).
  12
          In Linde, the trial court “admitted a video of Khaled Mash’al, a Hamas leader, and Sheik
  Yousef Al–Qaradawi speaking at a conference in which they discussed raising money for Hamas,
  supporting suicide bombings, and joking about how they were both terrorists. The video’s primary
  relevance was to show the connection between the Union of Good, the charity led by Al–Qaradawi,
  and Hamas. Nevertheless, to the extent the truth of certain statements in the video was relevant—
  most notably statements that the Union of Good had raised tens of millions of dollars to support
  Hamas and the Intifada—the penal interests implicated were clear: Membership in Hamas and
  raising money for Hamas are crimes under United States and Israeli law.” 97 F. Supp. 3d 287, 343
  (E.D.N.Y. 2015).


                                                   20
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 26 of 36 PageID #: 366



  with HLF. Id. ¶¶ 595-602. It further notes that Sanabil’s “charitable” activities consisted of

  withdrawing large sums of cash from its account at BLOM and distributing it in target areas to

  purchase support for HAMAS. Id. ¶¶ 610-13.

         Moreover, as the U.S. government actions against Sanabil, HLF, Al-Aqsa Foundation and

  the Union of Good all make clear, HAMAS uses “humanitarian[] purposes as a cover for acts that

  support HAMAS. Funds are generated by, and flow through, these organizations on behalf of

  HAMAS.” Id. ¶ 545. See also id. ¶ 566 (“evidence strongly suggests that the [HLF] has provided

  crucial financial support for families of HAMAS suicide bombers, as well as the Palestinians who

  adhere to the HAMAS movement); ¶ 554 (“Al Aqsa is a critical part of HAMAS’ terrorist support

  infrastructure.”); ¶ 635 (“Union of Good acts as a broker for HAMAS …. The primary purpose of

  this activity is to strengthen HAMAS’ political and military position in the West Bank and Gaza,

  including by: (i) diverting charitable donations to support HAMAS members and the families of

  terrorist operatives; and (ii) dispensing social welfare and other charitable services on behalf of

  HAMAS.”).

                     3. The Factors Halberstam Identified Support an Inference of General
                        Awareness.

         Plaintiffs’ allegations also support the factors that Halberstam identified as supporting an

  inference of general awareness: duration and substantiality of support, “unusual” assistance, and

  offensiveness of the act assisted.

         First, the duration and substantiality of assistance are factors bearing on the accessorial

  defendant’s general awareness of its role. 705 F.2d at 484, 488 (“the duration of the assistance ...

  affected our sense of how Hamilton perceived her role”). See also In re Temporomandibular Joint

  (TMJ) Implants Prod. Liab. Litig., 113 F.3d 1484, 1495 (8th Cir. 1997) (“[T]he stronger the

  evidence of substantial assistance, the less evidence of general awareness is required.”). BLOM



                                                  21
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 27 of 36 PageID #: 367



  assisted HAMAS for many years, encompassing the entire relevant period, including after its

  customers and its customers’ counterparties were designated by the Israeli and United States

  governments for supporting terrorism.

            Second, while the assistance itself need not be “nefarious” (Hamilton’s services in

  Halberstam were in fact “neutral standing alone”), performing them “in an unusual way under

  unusual circumstances for a long period of time,” is relevant to the accessorial defendant’s state of

  mind. 705 F.2d at 482, 487-88. BLOM insists ten times in its brief that the services it provided to

  HAMAS were “routine.” But knowingly providing banking services to an FTO is not “routine”:

  “[G]iven plaintiff’s allegations regarding the knowing and intentional nature of the Bank’s

  activities there is nothing ‘routine’ about the services the Bank is alleged to provide.” Weiss, 453

  F. Supp. 2d at 625 (quoting Linde v. Arab Bank, 384 F. Supp. 2d 571, 587-88 (E.D.N.Y. 2005)).

  Moreover, the allegations here identify Sanabil as (a) a “charity” HAMAS established (b) that

  received millions of dollars in international donations (c) primarily from organizations designated

  by Israel, the United States and, in one case, European governments as well, that (d) distributed

  these funds in the form of small, cash payments. None of the foregoing can fairly be described as

  “routine.” In any event, as the Second Circuit explained, whether “financial services to Hamas

  should not be viewed as routine . . . . raises questions of fact for a jury to decide.” Linde, 882 F.3d

  at 327.

            Third, Halberstam emphasized that “[t]he particularly offensive nature of an underlying

  offense might also factor in … the ‘state of mind’ of the defendant.” 705 F.2d at 484 n.13

  (including “the seriousness of the foreseeable consequences”). Terror financing and the resulting

  terrorist attacks are almost uniquely offensive. Therefore, when a defendant is aware of a risk that

  it is assisting an FTO (in this case through designated customers), applying Halberstam’s




                                                    22
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 28 of 36 PageID #: 368



  “proportionality test to particularly bad or opprobrious acts,” is particularly important. Id. The

  issue is for a jury to weigh.

              C. Plaintiffs Plausibly Allege That BLOM Provided Substantial Assistance to
                 HAMAS.

          Plaintiffs have plausibly alleged that BLOM “knowingly provid[ed] substantial assistance”

  to HAMAS during the relevant period. §2333(d)(2).13 Halberstam identified six factors to assess

  substantiality: (1) the nature of the act encouraged, (2) the amount of assistance given by

  defendant, (3) defendant’s presence or absence at the time of the tort, (4) defendant’s relation to

  the principal, (5) defendant’s state of mind, and (6) the period of defendant’s assistance.

  Halberstam, 705 F.2d at 483-84. The Second Circuit explained that “[d]isputed facts pertinent to

  these factors and the weight to assign such factors” are factual issues for the trier of fact and not

  matters that can be determined as a matter of law. Linde, 882 F.3d at 330.

          The Nature of the Act Assisted. The nature of the act involved “dictates what aid might

  matter, i.e., be substantial.” Halberstam, 705 F.2d at 484. Just as Hamilton’s services were

  “indisputably important to th[e] laundering function” of her boyfriend’s burglary enterprise, id. at

  488, so too BLOM’s financial services were vital to HAMAS’s terror financing. As the Complaint

  makes clear, HAMAS directed millions of dollars that it collected internationally (including in the

  United States) through the U.S. financial system and was able to seamlessly transfer it to its

  operatives in Lebanon, where, with BLOM’s assistance, those wire transfers were converted into

  cash and distributed to HAMAS constituents in Lebanon.




  13
          Although the “substantiality inquiry for causation is not identical to the substantiality
  inquiry for aiding and abetting,” Linde, 882 F.3d at 330, the provision of financial services on
  behalf of Interpal and CBSP already withstood summary judgment in Weiss, 768 F.3d at 212, and
  Strauss, 925 F. Supp. 2d at 434, and a challenge to the jury verdict in Linde, 97 F. Supp. 3d at 334.


                                                   23
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 29 of 36 PageID #: 369



         Halberstam found that “[a]lthough Hamilton’s own acts were neutral standing alone, they

  must be evaluated in the context of the enterprise they aided, i.e., a five-year-long burglary

  campaign against private homes.” Id. at 488. Here, BLOM’s facilitation of millions of dollars in

  international fundraising for HAMAS and conversion of those funds into cash for HAMAS to

  dispense to its supporters must be evaluated in the context of the enterprise they aided: HAMAS’s

  terror financing and the foreseeable consequences of providing substantial, contemporaneous

  support to that terrorist organization.

         Although BLOM asserts that it did not “donate[] money to the Alleged Account Holders,”

  Def. Mem. at 21, JASTA requires no such allegation. See Linde, 882 F.3d at 327 (holding that a

  jury must decide whether “providing routine financial services”—or whether those services should

  even be “viewed as routine”—qualifies as acts of international terrorism). Financial services of the

  kind BLOM provided to HAMAS are crucial to moving large sums of money across borders, which

  is why 18 U.S.C. § 2339A(b)(1) explicitly criminalized “financial services” as a form of material

  support. JASTA’s statutory purpose is to provide victims of terrorism a remedy against those who

  “have knowingly or recklessly provided material support or resources, directly or indirectly, to the

  persons or organizations responsible for their injuries.” JASTA § 7 (emphasis added). See also id.

  § 6 (“directly or indirectly”). The Complaint alleges in detail direct material support BLOM

  provided to HAMAS and even attaches examples of that support.

         Amount of Assistance. The millions of dollars BLOM transferred to HAMAS-controlled

  charities, Compl. ¶¶ 6, 588, 596-606, 614, 618, 625, were “integral” to HAMAS’s terrorist

  operations. Halberstam, 705 F.2d at 484. Further, the amount of assistance is “influence[d]” by

  the duration of the assistance provided.” Id. at 488 (emphasis omitted). The Halberstam court

  noted that “although the amount of assistance Hamilton gave Welch may not have been




                                                  24
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 30 of 36 PageID #: 370



  overwhelming as to any given burglary in the five-year life of this criminal operation, it added up

  over time to an essential part of the pattern.” Id. BLOM allegedly provided HAMAS those millions

  of dollars over several years during the Second Intifada. See, e.g., Compl. ¶ 599.

         Presence at the time of the tort. In Halberstam, “Hamilton was admittedly not present at

  the time of the murder or even at the time of any burglary,” but “the success of the tortious

  enterprise clearly required expeditious and unsuspicious disposal of the goods, and Hamilton’s

  role in that side of the business was substantial.” Id. at 488. BLOM was also not “present at the

  scene” of HAMAS’s terror attacks, but the U.S. government designations of HLF and the Al-Aqsa

  Foundation, as well as the designations of BLOM’s customers, Sanabil and the Union of Good,

  strongly suggest that HAMAS’s “tortious enterprise” substantially depended on the funds raised

  and distributed with BLOM’s assistance.

         State of Mind. The Halberstam court held that “evidence as to the state of mind of the

  defendant may also be relevant to evaluating liability.” 705 F.2d at 484. Specifically, the court

  found that both knowing assistance and continuous participation evidence “a deliberate long-term

  intention to participate in an ongoing illicit enterprise,” as opposed to a “passing fancy or

  impetuous act.” 705 F.2d at 488. BLOM’s knowing provision of financial services to HAMAS

  customers throughout the Second Intifada was no “passing fancy.” See Compl. ¶¶ 595, 623, 640.

         BLOM, on the other hand, argues that “a defendant is liable for aiding and abetting only if

  it directly aided and abetted the ‘person’ who committed the relevant ‘act of international

  terrorism.’” Def. Mem. at 24. BLOM then points out that Plaintiffs did not allege a “direct

  relationship between BLOM” and the “15 individual terrorists operatives” who carried out the

  attacks (or even name them). Id. at 25. Section 2333(d)(1), however, contains no such requirement

  or any textual basis for the argument. Setting aside JASTA’s stated statutory purpose to provide




                                                  25
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 31 of 36 PageID #: 371



  victims of terrorism a remedy against those who “have knowingly or recklessly provided material

  support or resources, directly or indirectly, to the persons or organizations responsible for their

  injuries,” JASTA § 7 (emphasis added), § 2333(d)’s text explicitly defines the word “person” as

  having “the meaning given the term in section 1 of title 1.” That definition “include[s]

  corporations, companies, associations, firms, partnerships, societies, and joint stock companies, as

  well as individuals,” 1 U.S.C. § 1 (emphasis added). If § 2333(d) only applies to aiding and abetting

  individual terrorists, § 1’s definition is superfluous. Moreover, no one has ever been physically

  attacked by a corporation or joint stock company. Hence, the Second Circuit in Linde did not

  dismiss plaintiffs’ § 2333(d) claims against Arab Bank due to insufficient evidence that the

  defendant aided and abetted each suicide bomber. 882 F.3d at 331.

         Further, BLOM’s view would require tracing its transactions on behalf of the HAMAS-

  controlled institutions directly to each attack. This argument has been repeatedly rejected, as any

  support to an FTO supports the terrorist attacks it commits: “Congress and the Executive . . . have

  concluded that . . . designated foreign terrorist organizations ‘are so tainted by their criminal

  conduct that any contribution to such an organization facilitates that conduct.’” Holder, 561 U.S.

  at 38 (quoting 18 U.S.C. § 2339B note). The Supreme Court has explained why that is the case:

         Money is fungible, and when foreign terrorist organizations that have a dual
         structure raise funds, they highlight the civilian and humanitarian ends to which
         such moneys could be put. But there is reason to believe that foreign terrorist
         organizations do not maintain legitimate financial firewalls between those funds
         raised for civil, nonviolent activities, and those ultimately used to support violent,
         terrorist operations. Thus, funds raised ostensibly for charitable purposes have in
         the past been redirected by some terrorist groups to fund the purchase of arms and
         explosives.

  Id. at 31 (internal citations omitted) (relying on Executive and Congressional findings that are

  entitled to “deference” and “significant weight”). Id. at 33, 36.




                                                   26
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 32 of 36 PageID #: 372



         Other district court decisions in this Circuit have agreed. See, e.g., Gill v. Arab Bank, PLC,

  893 F. Supp. 2d 474, 507 (E.D.N.Y. 2012) (“A contribution, if not used directly, arguably would

  be used indirectly by substituting it for money in Hamas’ treasury; money transferred by Hamas’

  political wing in place of the donation could be used to buy bullets.”); Linde v. Arab Bank, PLC,

  97 F. Supp. 3d 287, 323 (E.D.N.Y. 2015), vac’d on other grounds, 882 F.3d 314 (2d Cir. 2018)

  (adopting Judge Gershon’s prior ruling that “rejected defendant’s argument that plaintiffs were

  required to trace specific dollars to specific terrorist attacks”). Moreover, Linde and Boim III

  involved material support for related HAMAS “charities” (and, in Linde, the same attacks), but

  did not articulate any requirement that these HAMAS-controlled institutions themselves

  specifically participated in the attacks at issue. In Boim III, the Seventh Circuit held en banc that

  “if you give money to an organization that you know to be engaged in terrorism, the fact that you

  earmark it for the organization’s non-terrorist activities does not get you off the liability hook,”

  both because money is fungible and because “Hamas’s social welfare activities reinforce its

  terrorist activities.” 549 F.3d at 698. See also Weiss, 278 F. Supp. 3d at 643 (same).

         Finally, BLOM’s reliance on Siegel and Crosby is again misplaced. The Second Circuit

  first addressed allegations against al-Rajhi Bank brought under § 2333(a) in In re Terrorist Attacks

  on September 11, 2011 (“Al Rajhi”), 714 F.3d 118, 124 (2d Cir. 2013) (allegations that bank

  maintained accounts for an Al Qaeda fundraising organization (later designated an SDGT)

  insufficient to plead proximate cause where organization itself was not alleged to be an alter ego

  of Al Qaeda and complaint did not contain any specific allegation that defendant’s account for

  organization were used to transmit funds to Al Qaeda). In Siegel, the plaintiffs pled a causal

  relationship at least one further step removed from the allegations in Al Rajhi, seeking to hold one

  of Al Rajhi’s U.S. correspondent banks (HBUS) liable under the ATA for negligently maintaining




                                                   27
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 33 of 36 PageID #: 373



  an account for Al Rajhi Bank itself on the theory that Al Rajhi had been credibly accused of

  supporting terrorist organizations and, nevertheless, HBUS provided it with correspondent

  banking services. Setting aside the fact that the ATA does not recognize claims predicated on

  negligence, Siegel’s allegations stand in stark contrast to those set forth in the Complaint here,

  which explicitly alleges that BLOM knowingly transferred funds from HAMAS fundraisers to its

  own customers (at least one of which – Sanabil – is alleged to have been a HAMAS alter ego),

  which exclusively provided funding to HAMAS. Compl. ¶¶ 588, 623-24, 635-40.

         BLOM’s reliance on Crosby fares no better. As detailed above, in Crosby, the plaintiffs

  failed to allege that the terrorist who injured them had any pre-existing connection to ISIS, the

  terrorist group using defendant Twitter’s social media platform. Here, the sufficiency of Plaintiffs’

  allegations setting forth HAMAS’s responsibility for the Attacks is not disputed, the relationship

  between BLOM’s customers and HAMAS has been detailed by the U.S. government in multiple

  official designations and criminal prosecutions, and bank records establishing BLOM’s financial

  services on behalf of multiple HAMAS fundraising SDGTs are attached as exhibits to the

  Complaint.

  II.    BLOM’S CHALLENGES TO SPECIFIC PLAINTIFFS’ STANDING ARE
         MERITLESS.

         A. The Steinherz Family’s Injuries Were a Reasonably Foreseeable Consequence of
         Their Attack.

         BLOM contends that the claims of Plaintiffs Altea and Jonathan Steinherz and their family

  members should be dismissed, characterizing the circumstances of their physical and emotional

  injuries as “easily an intervening cause that broke the chain of causation.” Def. Mem. at 26

  (internal citations omitted).14 On the contrary, these injuries, suffered when Ms. Steinherz was nine


  14
          In their May 3, 2019 letter to the Court requesting a pre-motion conference, BLOM referred
  to the circumstances of the Steinherzs’ injuries as a “slip-and-fall.” ECF No. 20 at 3.


                                                   28
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 34 of 36 PageID #: 374



  months pregnant and attempting to flee with her husband from the site of the December 1, 2001

  Ben Yehuda Street bombings (a coordinated double-suicide bombing and car bombing at a

  pedestrian mall), Compl. ¶¶ 413-14, 465-85, were “reasonably foreseeable consequence[s]” of the

  attack. Halberstam, 705 F.2d at 487. The facts in Crosby, cited by BLOM in support of its

  argument, prompted the court there to comment that “a butterfly in China is not the proximate

  cause of New York storms,” and hold that a public social media platform used by ISIS was not

  liable for an attack perpetrated by a lone gunman with no connection to ISIS that watched ISIS

  content. 921 F.3d 617, 623, 624-25. But the Steinherzs’ injuries were sustained while fleeing from

  nearby suicide bombings and a coordinated car bomb designed to target first responders.15 They

  and every other person in the vicinity, whether they were killed or injured in the blast or simply

  witnessed the carnage, were within the zone of intended and foreseeable harm. See, e.g., In re

  Farm Family Casualty Ins. Co. (Trapani), 753 N.Y.S.2d 198, 200 (N.Y. App. Div. 2003)

  (permitting individual injured during a fall she incurred while running away from sparks raining

  down on her from a powerline that was struck by a vehicle to recover from the vehicle owner’s

  motorist insurance policy). Not only were the three coordinated bombings not “so remote in either

  time or space from [Plaintiffs’] injuries,” id., their very purpose was to sow fear and panic not only

  in bystanders in or near the blast zone but also in the wider public as well. Thus, the Steinherz

  family’s claims should not be dismissed.

         B. Plaintiff Matanya Nathansen Has Standing to Bring Claims on Behalf of His
         Murdered Three-Year-Old Daughter.

         As the Plaintiffs apprised this Court in their letter dated May 22, 2019, ECF No. 26, they


  15
         BLOM states that the Steinherz plaintiffs “do not allege they were at the Ben Yehuda Street
  bomb site, but rather, at a ‘nearby’ restaurant.” Def. Mem. at 26. Ben Yehuda Street is an outdoor
  pedestrian mall. Victims situated at the “bomb sites” did not survive the blasts. The Steinherz
  family members were among the hundreds of patrons walking, shopping or dining in the targeted
  area.


                                                   29
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 35 of 36 PageID #: 375



  are not voluntarily dismissing the claims of Plaintiff Matanya Nathansen, the father of Tehilla

  Nathansen, a three-year old U.S. citizen murdered in a suicide bombing on August 19, 2003 while

  sitting on her mother’s lap aboard a bus. Compl. ¶¶ 76-77, 132-39. Mr. Nathansen indisputably

  has standing to bring an action under § 2333(a). BLOM therefore appears to be challenging his

  right to pursue a higher measure of damages predicated on the totality of the circumstances of the

  attack, which include his own physical injuries and the serious injuries sustained by his wife and

  surviving daughters. In reviewing solatium claims in Foreign Sovereign Immunity Act (“FSIA”)

  Terrorism Exception cases, courts have taken a holistic approach:

          Solatium, as an award for “injury to feelings,” is difficult to articulate in
          mathematical or numerical terms. A court’s job in a solatium case is to account for
          various facts and circumstances, and to use those factors to arrive at an appropriate
          numerical expression of total pain and grief—encapsulated in the solatium award.

  Oveissi v. Islamic Republic of Iran, 768 F. Supp. 2d 16, 25 (D.D.C. 2011) (citations omitted). In

  Thuneibat v. Syrian Arab Republic, 167 F. Supp. 3d 22, 51-52 (D.D.C. 2016), one of the family

  member plaintiffs recovered for witnessing the aftermath of an attack, not the attack itself: “She

  was not in the ballroom where the suicide bomber detonated his bomb belt, but stood right outside

  where she witnessed her uncle die in front of her,” and “she saw her own daughter carried out of

  the ballroom into an ambulance and multiple dead and injured bodies of many of her relatives in

  attendance at the family wedding.” Id. In sum, whatever basis BLOM may assert to later seek to

  exclude certain evidence at trial, its objections at the motion to dismiss stage to the Complaint’s

  description of Mr. Nathansen’s injuries are misplaced.

                                           CONCLUSION

          For the reasons set forth herein, BLOM Bank’s motion to dismiss should be denied in its

  entirety.




                                                   30
Case 1:19-cv-00008-KAM-SMG Document 37 Filed 07/30/19 Page 36 of 36 PageID #: 376



  Dated: July 8, 2019
         Hackensack, NJ

                                     By:    /s/ Gary M. Osen
                                            OSEN LLC
                                            Gary M. Osen, Esq.
                                            Ari Ungar, Esq.
                                            Michael J. Radine, Esq.
                                            Dina Gielchinsky, Esq.
                                            2 University Plaza, Suite 402
                                            Hackensack, NJ 07601
                                            Telephone (201) 265-6400

                                            ZUCKERMAN SPAEDER LLP
                                            Shawn P. Naunton, Esq.
                                            485 Madison Avenue, 10th Floor
                                            New York, NY 10022
                                            Telephone (646) 746-8655

                                            TURNER & ASSOCIATES, P.A.
                                            C. Tab Turner, Esq.
                                            4705 Somers Avenue, Suite 100
                                            North Little Rock, AR 72116
                                            Telephone (501) 791-2277

                                            KOHN, SWIFT & GRAF, P.C.
                                            Steven M. Steingard, Esq.
                                            Stephen H. Schwartz, Esq.
                                            Neil L. Glazer, Esq.
                                            1600 Market Street, Suite 2500
                                            Philadelphia, PA 19103
                                            Telephone (215) 238-1700

                                            Attorneys for Plaintiffs




                                       31
